Order entered August 22, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00617-CV

                    IN THE INTEREST OF P.H., A CHILD

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 89,795

                                      ORDER

      Father’s brief in this termination of parental rights case is overdue. Because

these types of cases must be handled expeditiously, Father is ORDERED to file

his brief within TWENTY DAYS of the date of this order. See TEX. R. APP. P.

38.6(a). Failure to file the brief by the time specified may result in an order for the

trial court to conduct a hearing to determine why Father’s brief has not been filed

and to take such measures as may be necessary to assure effective representation,

including appointment of new counsel. See TEX. R. APP. P. 38.9(a)(2).


                                              /s/    BILL PEDERSEN, III
                                                     JUSTICE